

117 HR 5224 IH: Preventing Overdoses and Saving Lives Act of 2021
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5224IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Hill (for himself and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize grants to eligible entities to develop strategic response plans with respect to the opioid crisis, and to require health care practitioners prescribing an opioid for certain patients to also prescribe an opioid overdose reversal drug, and for other purposes.1.Short titleThis Act may be cited as the Preventing Overdoses and Saving Lives Act of 2021.2.State demonstration grants for comprehensive opioid abuse dataTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by inserting after section 317U of such Act (42 U.S.C. 247b–23) the following:317V.State demonstration grants for comprehensive opioid abuse data(a)In generalThe Secretary, in conjunction with the Director of the Centers for Disease Control and Prevention, may award grants to eligible entities—(1)to conduct research and develop a strategic response plan with respect to the opioid crisis; and(2)to establish and implement a co-prescribing program.(b)Amount of grants(1)In generalThe Secretary shall determine the amount of each grant awarded under this section on an annual basis. In allocating such amounts across grantees for a fiscal year, the Secretary shall award—(A)a minimum amount to each grantee in accordance with paragraph (2); and(B)an additional amount to each grantee in accordance with paragraph (3).(2)Minimum amountThe Secretary shall—(A)determine the basis for determining the minimum amount of a grant under paragraph (1)(A); and(B)apply such basis consistently across all grantees under this section.(3)Additional amountIn allocating additional amounts across all grantees under this section for a fiscal year, the Secretary shall give priority in setting such amounts to grantees with the highest opioid dispensing rates as determined by the Centers for Disease Control and Prevention.(c)Priority in selectionIn selecting grantees under this section, the Secretary shall give priority to eligible entities with the highest opioid dispensing rates as determined by the Centers for Disease Control and Prevention.(d)Allocation of funds by a granteeA grantee under this section shall allocate the funds received through the grant as follows:(1)Not more than 80 percent of the funds received through the grant shall be used to conduct research and develop a strategic plan in accordance with subsection (e).(2)At least 20 percent of the grant shall be used by the grantee to administer a co-prescribing program in accordance with subsection (f).(e)Research; strategic plan(1)In generalSubject to subsection (d), a grantee under this section shall use the grant funds—(A)to conduct research on the impacts of the opioid crisis within the jurisdiction of the grantee; and(B)to develop a strategic plan to respond to the opioid crisis within such jurisdiction.(2)Strategic plan contentsA strategic plan required by paragraph (1)(B) shall include plans for—(A)increasing public awareness about the opioid crisis within the jurisdiction of the grantee;(B)full-spectrum prevention within such jurisdiction;(C)intervention within such jurisdiction;(D)treatment and recovery within such jurisdiction; and(E)coordinating with law enforcement within such jurisdiction.(f)Co-Prescribing program(1)In generalSubject to subsection (d), a grantee under this section shall use funds received through the grant to carry out a co-prescribing program under which the grantee requires—(A)health care practitioners in the jurisdiction of the grantee who prescribe an opioid for any patient to also prescribe an opioid overdose reversal drug for such patient if—(i)the opioid dosage prescribed is equal to or in excess of 50 morphine milligram equivalents per day;(ii)the practitioner prescribes a benzodiazepine for the patient or knows or reasonably should know a benzodiazepine has been prescribed for the patient in the past;(iii)the practitioner prescribes medication-assisted treatment for the patient or knows or reasonably should know medication assisted treatment has been prescribed for the patient in the past; or(iv)the practitioner knows or reasonably should know the patient has a history of substance use disorder;(B)such health care practitioners to complete continuing education on opioid prescribing; and(C)coroners in the jurisdiction of the grantee to complete continuing education on recognizing fatalities attributable to an opioid overdose.(2)WaiverIf the laws, regulations, or orders of an applicant for a grant under this section conflict in any respect with the requirements of subparagraph (A), (B), or (C) of paragraph (1), the Secretary shall waive such requirements to the extent necessary to allow the grantee to carry out a co-prescribing program under this section. (g)Supplement, not supplantGrant funds under this section shall be used to supplement, not supplant, funding from other sources for the activities funded through the grant.(h)ApplicationTo seek a grant under this section, an eligible entity shall submit an application at such time, in such manner, and containing such information and assurances as the Secretary may require.(i)ReportingNot later than the end of each of fiscal years 2024 and 2026, a grantee under this section shall submit to the Secretary, the Director of the Centers for Disease Control and Prevention, and the appropriate congressional committees, and make publicly available, a report on the activities funded through the grant for each fiscal year covered by the report, including—(1)the allocation of funds for activities under subsection (e) versus activities under subsection (f);(2)a description of the research conducted by the grantee under subsection (e)(1)(A), including the results of such research;(3)an up-to-date version of the strategic plan developed under subsection (e)(1)(B); and(4)a description of the co-prescribing program under subsection (f), including an analysis of the effectiveness of the program.(j)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Energy and Commerce of the House of Representatives and the Committee on Housing, Education, Labor, and Pensions of the Senate.(2)Eligible entityThe term eligible entity means any State, any Indian Tribe, the District of Columbia, or any territory of the United States.(3)Indian TribeThe term Indian Tribe has the meaning given to such term in section 4 of the Indian Self-Determination and Education Assistance Act.(4)Opioid overdose reversal drugThe term opioid overdose reversal drug means—(A)naloxone; or(B)any other emergency opioid antagonist approved by the Food and Drug Administration to treat an opioid overdose.(k)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2022 through 2026..